UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-QSB [ X ] QUARTERLY REPORT UNDER SECTION 13 0R 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended October 31, 2007 [ ] TRANSITION REPORT UNDER SECTION 13 0R 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 000-52055 RED LAKE EXPLORATION, INC. (Exact name of small business issuer as specified in its charter) Nevada (State or other jurisdiction of incorporation or organization) 20-2138504 (I.R.S. Employer Identification No.) 10168 Lawson Drive, Richmond, British Columbia, V7E 5M3, Canada (Address of principal executive offices) 604-961-0301 (Issuer’s telephone number) n/a (Former name, former address and former fiscal year, if changed since last report) Check whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. [ X ] Yes [ ] No Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). [ X ] Yes [ ] No APPLICABLE ONLY TO CORPORATE ISSUERS State the number of shares outstanding of each of the issuer’s classes of common equity, as of the latest practicable date. Class Outstanding atDecember 12, 2007 common stock - $0.001 par value 53,183,334 Transitional Small Business Disclosure Format (Check one): Yes [ ] No [ X ] PART I - FINANCIAL INFORMATION Item 1.Financial Statements. RED LAKE EXPLORATION, INC. (AN EXPLORATION STAGE COMPANY) CONSOLIDATED BALANCE SHEETS (EXPRESSED IN US DOLLARS) October 31, 2007 January 31, 2007 (Unaudited) ASSETS Current assets: Cash $ 14,108 $ 15,477 Total assets $ 14,108 $ 15,477 LIABILITIES AND STOCKHOLDERS' (DEFICIT) EQUITY Current liabilities: Accounts payable $ 21,021 $ 1,299 Accrued liabilities 3,082 - Due to related parties 1,880 1 Total liabilities 25,983 1,300 Commitments and contingencies Stockholders' (deficit) equity: Common stock, $0.001 par value, authorized 200,000,000, 53,183,334 and 77,350,000issued and outstanding at October 31, and January 31, 2007, respectively 53,183 77,350 Additional paid in capital 120,316 (6,100 ) Deficit accumulated during exploration stage (185,374 ) (57,073 ) Total stockholders' (deficit) equity (11,875 ) 14,177 Total liabilities and stockholders' (deficit) equity $ 14,108 $ 15,477 The accompanying notes are an integral part of these consolidated financial statements. 1 RED LAKE EXPLORATION, INC. (AN EXPLORATION STAGE COMPANY) CONSOLIDATED STATEMENTS OF OPERATIONS (EXPRESSED IN US DOLLARS) (UNAUDITED) From January 10, Three Months Nine Months 2005 (Inception) Ended October 31, Ended October 31, to October 31, 2007 2006 2007 2006 2007 Operating Expenses: Administrative $ 24,643 $ - $ 32,593 $ 116 $ 32,709 Advertising and promotion 2,754 - 2,754 - 2,754 Bank charges and interest 59 33 168 472 832 Donated rent - 750 750 2,250 4,750 Donated service fees - 1,500 1,500 4,500 9,500 Mineral and exploration costs 4,506 10,743 17,536 13,953 31,489 Office 1,733 - 1,769 - 1,969 Professional fees 11,765 2,150 36,888 15,950 55,963 Regulatory 1,501 187 5,660 207 7,725 Travel and entertainment 906 7 28,683 7 28,683 Impairment loss on mineral property costs - 9,000 Net loss for the period $ (47,867 ) $ (15,370 ) $ (128,301 ) $ (37,455 ) $ (185,374 ) Net loss per share - basic and diluted $ (0.00 ) $ (0.00 ) $ (0.00 ) $ (0.00 ) Weighted average number of shares outstanding - basic and diluted 53,183,334 77,350,000 65,526,435 77,350,000 The accompanying notes are an integral part of these unaudited consolidated financial statements. 2 RED LAKE EXPLORATION, INC. (AN EXPLORATION STAGE COMPANY) CONSOLIDATED STATEMENTS OF CASH FLOWS (EXPRESSED IN US DOLLARS) (UNAUDITED) From January 10, Nine Months Ended 2005 (Inception) October 31, to October 31, 2007 2006 2007 Cash flows from operating activities: Net loss $ (128,301 ) $ (37,455 ) $ (185,374 ) Adjustments to reconcile net loss to net cash used in operating activities: Donated services and rent 2,250 6,750 14,250 Impairment loss on mineral property costs - - 9,000 Changes in operating assets and liabilities: Accounts payable 19,721 13,293 21,021 Accrued liabilities 3,082 - 3,082 Due to related parties 1,879 - 1,879 Net cash used in operating activities (101,369 ) (17,412 ) (136,142 ) Cash flows from investing activities: Acquisition of mineral properties - - (9,000 ) Net cash used in investing activities - - (9,000 ) Cash flows from financing activities: Proceeds from issuance of common stock 100,000 - 159,250 Net cash provided by financing activities 100,000 - 159,250 (Decrease) increase in cash during the period (1,369 ) (17,412 ) 14,108 Cash, beginning of period 15,477 49,062 - Cash, end of period $ 14,108 $ 31,650 $ 14,108 Supplemental disclosures: Cash paid during the period for: Taxes $ - $ - $ - Interest $ - $ - $ - Non-cash financing transaction: Acquisition of 24,500,000 common shares for debt $ 1 $ - $ 1 The accompanying notes are an integral part of these unaudited consolidated financial statements. 3 RED LAKE EXPLORATION, INC. (AN EXPLORATION STAGE COMPANY) NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS (EXPRESSED IN US DOLLARS) OCTOBER 31, 2007 (UNAUDITED) NOTE 1 - ORGANIZATION AND BASIS OF PRESENTATION Nature of Operations Red Lake Exploration, Inc. (the “Company” or “Red Lake”) was incorporated on January 10, 2005, under the laws of the State of Nevada. Red Lake’s principal business is the acquisition and exploration of mineral resources in Ontario, Canada.On August 21, 2007, Red Lake acquired a 99% interest in Minera Polymet Limitada (“Minera Polymet”), a limited liability company formed on August 21, 2007, under the laws of the Republic of Chile. Red Lake has not presently determined whether its properties contain mineral reserves that are economically recoverable. Red Lake has not commenced significant operations and is considered an Exploration Stage Company, as defined by Statement of Financial Accounting Standard (“SFAS”) No.7 Accounting and Reporting by Development Stage Enterprises. Basis of Presentation The unaudited consolidated financial statements included herein have been prepared in accordance with accounting principles generally accepted in the United States for interim financial information and with the instructions to Form 10-QSB and Item 310(b) of Regulation S-B. They do not include all information and notes required by generally accepted accounting principles for complete consolidated financial statements. However, except as disclosed herein, there have been no material changes in the information disclosed in the notes to the financial statements included in the Annual report on Form 10-KSB of Red Lake Exploration, Inc. for the year ended January 31, 2007. In the opinion of management, all adjustments (including normal recurring accruals) considered necessary for a fair presentation have been included. Operating results for the three and nine months ended October 31, 2007 are not necessarily indicative of the results that may be expected for any other interim period or the entire year. For further information, these unaudited consolidated financial statements and the related notes should be read in conjunction with the Company’s audited financial statements for the year ended January 31, 2007, included in the Company’s report on Form 10-KSB. NOTE 2 - SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES A summary of the Company’s significant accounting policies is included in the Company’s 2007 Annual Report. Additional significant accounting policies which affect the Company or which have been developed since January 31, 2007, are summarized below: Principles of Consolidation The Company’s consolidated financial statements have been prepared in accordance with accounting principles generally accepted in the United States. These consolidated financial statements include the financial statements of Red Lake and it subsidiary. All significant intercompany balances and transactions have been eliminated from the consolidated financial results. Reclassifications Certain amounts in the prior period’s financial statements have been reclassified to conform to the current period’s presentation. 4 RED LAKE EXPLORATION, INC. (AN EXPLORATION STAGE COMPANY) NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS (EXPRESSED IN US DOLLARS) OCTOBER 31, 2007 (UNAUDITED) NOTE 2 - SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES, continued Asset Retirement Obligations SFAS No. 143, Accounting for Asset Retirement Obligations addresses financial accounting and reporting for obligations associated with the retirement of tangible long-lived assets and the associated asset retirement costs. Specifically, SFAS No. 143 requires that the fair value of a liability for an asset retirement obligation be recognized in the period in which it is incurred if a reasonable estimate of fair value can be made. In addition, the asset retirement cost is capitalized as part of the asset’s carrying value and subsequently allocated to expense over the asset’s useful life. At October 31, 2007, the Company did not have any asset retirement obligations. Recent Accounting Pronouncements In February 2007, the Financial Accounting Standards Board (“FASB”) issued SFAS No. 159 (“SFAS 159”), The Fair Value Option for Financial Assets and Financial Liabilities - including an amendment of SFAS No. 115 (“SFAS 115”), Accounting for Certain Investments in Debt and Equity Securities, which applies to all entities with available-for-sale and trading securities. This Statement permits entities to choose to measure many financial instruments and certain other items at fair value. The objective is to improve financial reporting by providing entities with the opportunity to mitigate volatility in reported earnings caused by measuring related assets and liabilities differently without having to apply complex hedge accounting provisions. This Statement is effective as of the beginning of an entity’s first fiscal year that begins after November 15, 2007. Early adoption is permitted as of the beginning of a fiscal year that begins on or before November 15, 2007, provided the entity also elects to apply the provisions of FASB Statement No. 157, Fair Value Measurements. The Company plans to adopt SFAS 159 effective February 1, 2008. The Company is in the process of determining the effect, if any, the adoption of SFAS 159 will have on the Company’s financial statements. In December2006, the FASB issued FASB Staff Position (“FSP”) EITF 00-19-2, Accounting for Registration Payment Arrangements. This FSP specifies that the contingent obligation to make future payments or otherwise transfer consideration under a registration payment arrangement should be separately recognized and measured in accordance with FASB Statement No.5,
